Case: 14-20561      Document: 00513082250         Page: 1    Date Filed: 06/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-20561                            June 17, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO WALTER REYES, also known as Mario Reyes,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-103-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Mario Walter Reyes appeals the above-guidelines, 60-month sentence
imposed for his illegal reentry conviction. He contends that his sentence is
substantively unreasonable and greater than necessary to satisfy the 18 U.S.C.
§ 3553(a) factors.
       We review the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “A non-Guideline


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20561     Document: 00513082250      Page: 2    Date Filed: 06/17/2015


                                  No. 14-20561

sentence unreasonably fails to reflect the statutory sentencing factors where it
(1) does not account for a factor that should have received significant weight,
(2) gives significant weight to an irrelevant or improper factor, or (3) represents
a clear error of judgment in balancing the sentencing factors.” United States
v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      The district court cited Reyes’s two prior illegal reentry convictions and
his seven convictions for driving while intoxicated and the fact that his
previous sentences had no deterrent effect as necessitating an above-
guidelines sentence in order to deter Reyes and protect the public. Reyes’s
disagreement with the district court’s assessment of these factors is not
sufficient to show an abuse of discretion. See Gall, 552 U.S. at 51. The extent
of the variance, 33 months above the upper guidelines range of 27 months, is
within the range of variances that we have upheld. See United States v.
McElwee, 646 F.3d 328, 345 (5th Cir. 2011). Given the deference that is due to
a district court’s consideration of the § 3553(a) factors, see Gall, 552 U.S. at 51,
and the district court’s legitimate reasons for its sentencing decision, Reyes
has not demonstrated that the sentence is substantively unreasonable, see
McElwee, 646 F.3d at 344-45.
      The judgment of the district court is AFFIRMED.




                                         2